                                                                                          FILED
                                                                                 2020 Feb-24 PM 04:14
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION
GINA RENEE ELROD,                         )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No.: 5:18-cv-00996-LCB
                                          )
NANCY A. BERRYHILL, ACTING                )
COMMISSIONER OF SOCIAL                    )
SECURITY                                  )
                                          )
       Defendant.                         )

                    MEMORANDUM OPINION AND ORDER

      On June 28, 2018, the Plaintiff Gina Elrod filed a complaint (Doc. 1) seeking

judicial review of an adverse final decision of the Commissioner of the Social

Security Administration (“the Commissioner”) pursuant to 42 U.S.C. § 405(g). The

Commissioner filed an answer to the complaint on October 22, 2018. (Doc. 6). The

Plaintiff filed a brief in support of her position on October 26, 2018, (Doc. 11) and

the Commissioner filed a brief in support of the decision on November 15, 2018

(Doc. 11). Therefore, this issue is ripe for review. For the following reasons stated

below, the final decision of the Commissioner is affirmed.


      I.     BACKGROUND




                                         1
      The Plaintiff protectively filed for a period of disability and disability

insurance benefits on November 6, 2014 (R. 11). She alleged that her disability

began on September 1, 2006. Id. Her claim for benefits was denied on April 29,

2015, and the Plaintiff subsequently filed a request for a hearing before an

Administrative Law Judge (ALJ) on June 16, 2015. Id. The Plaintiff appeared before

ALJ Mallette Richey on June 5, 2017. Id. The Plaintiff testified at the hearing and

was questioned by her attorney and the ALJ. (R. 34, 40). Additionally, vocational

expert John McKinney testified at the hearing. (R. 56). The ALJ issued her opinion

on August 15, 2017 (R. 20). When she issued her opinion, the ALJ used the five-

step evaluation process promulgated by the Social Security Administration to

determine whether an individual is disabled. (R. 12). The ALJ made the following

determinations:

      1. The Plaintiff meets the insured status requirements of the Social Security
         Act through December 31, 2014. (R. 13).

      2. The Plaintiff has not engaged in substantial gainful activity since
         September 22, 2013, the alleged onset date of the disability. Id.

      3. The Plaintiff has the following severe impairments: degenerative disc
         disease, fibromyalgia, hypertension, affective disorder, and osteoarthritis.
         Id.

      4. The Plaintiff does not have an impairment or combination of impairments
         that meets or medically equals the severity of one of the listed impairments
         in 20 CFR Part 404, Subpart P, Appendix 1. (R. 13-14).

      5. The Plaintiff has the residual functional capacity (RFC) to perform less
         than the full range of light work as defined in 20 C.F.R. 404.1567 (b) and
                                         2
         416.967(a) except she can lift and carry 20 pounds occasionally and 10
         pounds frequently. The Plaintiff can also: stand and/or walk (with normal
         breaks) for a total of six hours in an eight-hour workday; sit (with normal
         breaks) for a total of six hours in an eight hour workday; push and pull 20
         pounds occasionally and 10 pounds frequently; climb ramps and stairs
         frequently and climb ladders, ropes, and scaffolds occasionally; frequently
         balance, stoop, kneel, crouch, and crawl; understand and carry out short
         simple instructions; can concentrate for 2-hour periods to complete an 8-
         hour workday for short simple tasks; occasionally interact with the public,
         coworkers, and supervisors; and adapt to infrequently well-explained
         change. The Plaintiff should avoid concentrated exposure to hazards such
         as moving unguarded machinery and unprotected heights. (R. 15).

      6. The Plaintiff has no past relevant work. (R. 18).

      7. The Plaintiff was born on August 14, 1965, and was 41 years old, which is
         defined as an individual closely approaching advanced age, on the alleged
         disability onset date. (R. 19).

      8. The Plaintiff has at least a high school education and can communicate in
         English. Id.

      9. A determination of transferability of job skills is not material to the
         determination of disability as the Medical-Vocational Rules support a
         finding that the Plaintiff is not disabled. Id.

      10. With the Plaintiff’s age, education, work experience, and RFC, there are
         a significant number of jobs in the national economy she can perform. Id.

      11. The Plaintiff has not been under a disability as defined in the Social
         Security Act, from September 1, 2006, through the date of the ALJ’s
         decision on September 21, 2017. (R. 20).


      After the ALJ denied her claim, the Plaintiff requested an appeal to the

Appeals Council and was denied on May 21, 2018 (R. 1). At that point, the ALJ’s

decision became the final decision of the Commissioner. Henry v. Comm’r of Soc.


                                         3
Sec., 802 F.3d 1264, 1267 (11th Cir. 2015). The Plaintiff filed this action on June

28, 2018. (Doc. 1).

      II.    DISCUSSION

       The Social Security Administration (SSA) is authorized to pay Supplemental

Security Insurance (SSI) and disability insurance to claimants that have a disability.

Washington v. Comm’r of Soc. Sec., 906 F.3d 1353, 1358 (11th Cir. 2018) (citing

Barnhart v. Thomas, 540 U.S. 20, 21 (2003)). Title II of the Social Security Act

defines disability as “the inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be

expected to result in death or that has lasted or can be expected to last for a

continuous period of not less than 12 months.” Id. at 1358-59. (citing 42 U.S.C. §§

423 (d)(1)(A)).

      A. Standard of Review

      The Court reviews “de novo the legal principles upon which the ALJ relied,

but [is] limited to assessing whether the ALJ’s resulting decision is supported by

substantial evidence.” Henry, 802 F.3d at 1266-67. “Substantial evidence is more

than a scintilla and is such relevant evidence that a reasonable person would support

its conclusion.” Winshel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (citing Crawford v. Comm’r of Soc. Sec., 631 F.3d 1155, 1158 (11th Cir.

2004)). The Court does not “decide facts anew, mak[e] credibility determinations,


                                          4
or reweigh the evidence.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

The Court instead “must scrutinize the record as a whole in determining whether the

ALJ reached a reasonable decision.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239

(11th Cir. 1983).

      B. Five Step Sequential Evaluation

      In order to determine if a claimant has a disability, the SSA regulations

mandate that an ALJ must follow a five-step sequential evaluation while evaluating

a disability claim. See 20 C.F.R. §§ 404.1520; 416.920. Pursuant to the regulations,

the ALJ must proceed with his analysis as follows:

   1. Is the claimant engaged in substantial gainful activity? If “yes” the claimant
      is not disabled and the analysis ends here. If the answer is “no,” proceed to
      the next step of the analysis. 20 C.F.R. § 404.1520.

   2. Does the claimant have a medically determinable physical or mental
      impairment or combination of impairments that meets the duration
      requirements of 20 C.F.R. § 404.1509? If “no,” the claimant is not disabled.
      If “yes,” proceed to the next step of the analysis. Id.

   3. Does the claimant have an impairment that equals a listed impairment in 20
      C.F.R. § 404, Subpart P Appendix 1 and meets the durational requirements of
      20 C.F.R. § 404.1509? If “yes” the claimant is disabled. If “no,” proceed to
      the next step of the analysis. Id.

   4. Does the claimant have the residual functional capacity (RFC) to return to past
      relevant work? If “yes” the claimant is not disabled. If no, proceed to the final
      step of the analysis. Id.

   5. Does the claimant’s RFC, age, education, and work experience allow him or
      her to make an adjustment to other work? If “no,” the claimant is disabled. If
      “yes,” the claimant is not disabled. Id.


                                          5
      Initially, the claimant bears the burden of proof regarding the first four steps

of the above analysis. Washington, 906 F.3d at 1359. The claimant carries a

particularly heavy burden when showing why he or she cannot engage in past

relevant work. Id. After the fourth step, the burden then shifts to the Commissioner

to determine if there are jobs in the national economy that the claimant can perform.

Id. However, while the burden shifts to the Commissioner at step five, the burden

ultimately falls to the claimant to show a disability exists. Id. (citing Doughty v.

Apfel, 245 F.3d 1274, 1280 (11th Cir. 2001)).

      C. The Plaintiff’s Contentions

      The Plaintiff alleges the ALJ erred in several ways when determining she was

not disabled. First, the Plaintiff claims the ALJ improperly weighed the medical

opinions of non-examining and examining physicians that examined her. (Doc. 11,

p. 7, 12). She also argues that the ALJ improperly determined the Plaintiff’s residual

functional capacity, or (“RFC”). Initially, the Plaintiff posited that the ALJ failed to

find she “met or equaled a Listing” at Step Three of the analysis. (Doc. 11, p. 1).

However, she did not elaborate further on this point and did not provide any

supporting arguments. Therefore, this issue is waived. See N.L.R.B. v. McClain of

Ga., Inc., 138 F.3d 1418, 1422 (11th Cir. 1998) (holding “[i]ssues raised in a

perfunctory manner, without supporting arguments and citation to authorities, are

generally deemed to be waived.”) Additionally, the Plaintiff’s argument the ALJ


                                           6
erred at Step Five of her analysis (Doc. 11, p. 10) is waived because no citations to

this point are provided. See id.

        1. The ALJ did not give inappropriate weight to the non-examining
           physicians’ opinions.

        The Plaintiff contends the ALJ incorrectly gave Dr. Robert Estock and Dr.

Robert Heilpern’s opinions about her disability status great weight because they did

not examine her. (Doc. 11, p. 8). The ALJ noted one reason she gave great weight

to the physicians’ opinions because they were “consistent with and supported by the

medical record.” (R. 18). Both physicians found that the Plaintiff’s severe

impairments were not disabling, and she could perform light work because of

evidence provided in her medical records and her activities of daily living. (R. 108,

125).

        When deciding what weight to give medical opinions, “the ALJ should

consider the following facts: the examining and treatment relationship between the

claimant and doctor; the supportability and consistency of the opinion with the

record as a whole; the specialization of the doctor; and other factors that tend to

support or contradict the opinion.” Hand v. Soc. Sec. Admin., 786 F. App’x 220, 224

(11th Cir. 2019). “The ALJ applies the same standards whether the medical opinion

is from a treating physician, a consultative examiner hired by the agency, or a

nonexamining, reviewing physician.” Id. Generally, the regulations provide more

weight is given to the opinion of an examining source rather than a non-examining
                                         7
source. 20 CFR § 404.1527(c)(1). The regulations also provide that more weight will

be given to sources that are supported by the claimant’s entire record. See id. “Of

course, the ALJ may reject any medical opinion if the evidence supports a contrary

finding.” Sharfarz v. Bowen, 825 F.2d 278, 280 (11th Cir. 1987).

      The ALJ’s decision to give great weight to Drs. Estock and Heilpern’s

opinions is supported by substantial evidence. The objective medical evidence is

consistent with their findings. While the record reflects the Plaintiff indeed

experienced physical and mental discomfort from her impairments, her medical

records generally reflect largely normal findings after treatment. See (R. 409, 459,

490, 642, 797). For example, these records provide information such as the

Plaintiff’s gait was normal, her mental status was unremarkable, and she was not

experiencing cardiovascular issues. (R. 459, 596, 637). Finally, the Plaintiff reported

that she could perform “light household chores, laundry, cook light meals, shower

and dress.” (R. 555).

      The Plaintiff argues that a non-examining physician’s opinion cannot

constitute substantial evidence, citing Spencer ex rel Spencer v. Heckler, 765 F.2d

1090, 1094 (11th Cir. 1985). However, the reports of non-examining physicians

“taken alone” are not substantial evidence. Id. (emphasis added). The ALJ also

supported her findings with notes from examining physicians, the Plaintiff’s

reported daily activities, and the record in its entirety. See (R. 17, 18). The non-


                                          8
examining physician’s opinions are supported by objective medical evidence and the

ALJ did not solely rely on them to determine whether the Plaintiff was disabled.

Accordingly, substantial evidence supports the ALJ granting their opinions great

weight.

      2. The ALJ correctly weighed the examining psychologist’s opinion.

      The Plaintiff also contends that the ALJ improperly discounted Dr. Erin

Smith’s medical opinion. (Doc. 11, p. 12). Dr. Smith provided that the Plaintiff’s

ability to maintain gainful employment was “moderately impaired” because of her

mental health issues. (R. 557). The ALJ wrote she gave less weight to Dr. Smith’s

opinion because it was “vague and undefined with no function by function

limitations.” (R. 18).

      Before the Court analyzes this argument, the Plaintiff also posits that the ALJ

improperly weighed her treating physician’s opinion. (Doc. 11, p. 12). While her

record contained information from her treating physicians like Dr. Jerry Graham and

Dr. David Meyer, they did not provide medical opinions in this case. A medical

opinion is a “statement[] from acceptable medical sources that reflect judgments

about the nature and severity of your impairment(s), including your symptoms,

diagnosis and prognosis, what you can still do despite impairment(s), and your

physical or mental restrictions.” 20 C.F.R. § 404.1527. Her treating physicians did




                                         9
not provide a medical opinion defined by the regulations, so this argument is

meritless.

      Regarding the examining psychologist, the ALJ’s decision to discount her

opinion is supported by substantial evidence. Objective medical evidence in the

Plaintiff’s record shows generally normal mental status evaluations that demonstrate

her “speech [was] clear, normal affect, responds appropriately, [and she was]

oriented.” (R. 596, 637, 810). The Plaintiff also reported that her symptoms related

to her depression occur “intermittently, but are present about half the time.” (R. 823).

During this same visit, the record provides she was “alert; oriented to person, place,

and time; [and had] appropriate affect and demeanor.” (R. 825). While the Plaintiff’s

records do indicate she suffers from depression, substantial evidence supports the

ALJ’s determination to give Dr. Smith’s opinion less weight.

      3. The ALJ did not err when determining the Plaintiff’s RFC.

      Finally, the Plaintiff argues that the ALJ erred when determining the

Plaintiff’s RFC. As noted above, the ALJ found that the Plaintiff could perform “less

than the full range of light work.” (R. 15). SSR 96-8p defines RFC as “what an

individual can still do despite his or her limitations.” SSR 96-8p, 1996 WL 374184

at *2. A claimant’s RFC does not “represent the least an individual can do despite

his or her limitations or restrictions, but the most.” SSR 96-8p, 1996 WL 374184 at

*2. When determining an individual’s RFC, an ALJ “must include a narrative


                                          10
discussion describing how the evidence supports each conclusion, citing specific

medical facts…and nonmedical evidence.” Id. at *7. An ALJ also “must consider

limitations and restrictions imposed by all of an individual’s impairments, even those

that are not ‘severe.’” Id. The ALJ’s RFC assessment must “consider and address”

medical opinions and “include a discussion of why reported symptom-related

functional limitations and restrictions can or cannot reasonably be accepted as

consistent with the medical and other evidence.” Id.

      The ALJ considered all the Plaintiff’s severe impairments when determining

her RFC. (R. 17). She supports her finding that the Plaintiff’s symptoms are not

disabling with medical evidence such as the Plaintiff’s medical records and non-

medical evidence like her Adult Function Report. See (R. 16, 18). The ALJ also

discusses the Plaintiff’s depression, which is not listed as a severe impairment. (R.

18). Finally, as discussed in the above analysis, the ALJ discussed differing medical

opinions and stated why she gave more weight or less weight to disparate findings.

See Part II(C)(1&2). Therefore, the ALJ’s finding is supported by substantial

evidence.

      The Plaintiff also argues the ALJ should have considered her poverty when

determining whether was disabled. Indeed, the Eleventh Circuit has held “poverty

excuses noncompliance.” Dawkins v. Bowen, 848 F.2d 1211, 1213 (11th Cir. 1988).

An ALJ must consider a claimant’s ability to afford treatment when it is the sole


                                         11
reason for finding a claimant is not disabled. See Ellison v. Barnhart, 355 F.3d 1272,

1275 (11th Cir. 2003) (“[W]hen an ALJ relies on noncompliance as the sole ground

for the denial of disability benefits, and the record contains evidence showing that

the claimant is financially unable to comply with prescribed treatment, the ALJ is

required to determine whether the claimant was able to afford the prescribed

treatment.”) In the record, there is a mention that the Plaintiff is insured and unable

to see an orthopedic specialist in Dr. Bhavna Sharma’s report. (R. 547). However,

there is no indication that the ALJ solely based her disability determination on

whether the Plaintiff could afford treatment. Therefore, this argument fails.

      III.   CONCLUSION

      For these reasons, and the Court being otherwise sufficiently advised, it is

ORDERED that the final decision of the Commissioner is AFFIRMED. A final

judgment will be entered separately.

      DONE and ORDERED this February 24, 2020.



                                     _________________________________
                                     LILES C. BURKE
                                     UNITED STATES DISTRICT JUDGE




                                          12
